Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated.Certain reclassifications of prior period amounts have been made to conform to the current period presentation. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended June 30, Percentage Six Months Ended June 30, Percentage Inc/(Dec) Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 5
